Exhibit 10.1
SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), effective as of the 15th day of August, 2011 (the “Second
Amendment Effective Date”), is entered into by and among MAGNUM HUNTER RESOURCES
CORPORATION, a Delaware corporation (the “Borrower”), the Guarantors party
hereto (the “Guarantors”), the Lenders party hereto (the “Lenders”) and BANK OF
MONTREAL, as Administrative Agent for the Lenders (the “Administrative Agent”).
RECITALS
     WHEREAS, the Borrower, the Lenders and the Administrative Agent entered
into that certain Second Amended and Restated Credit Agreement dated April 13,
2011 (as amended by the First Amendment to Second Amended and Restated Credit
Agreement effective as of June 30, 2011, and as further amended or restated from
time to time, the “Credit Agreement”); and
     WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement; and
     WHEREAS, Goldman Sachs Bank USA (the “New Lender”) has agreed to become a
Lender under the Credit Agreement; and
     WHEREAS, said parties are willing to so amend the Credit Agreement subject
to the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
set forth in this Amendment, the Borrower, the Guarantors, the Lenders and the
Administrative Agent agree as follows:
     1. Defined Terms. Unless otherwise defined herein, capitalized terms used
herein have the meanings assigned to them in the Credit Agreement.
     2. Amendments to Section 1.01.

  (a)   The definition of “Applicable Margin” in Section 1.01 of the Credit
Agreement is hereby amended to delete the Borrowing Base Utilization Grid
contained therein and substitute the following therefor:

                                          Borrowing Base Utilization Grid      
        ≥ 33%, but <     ≥ 66%, but <                   < 33%     66%     100%  
  ≥ 100%, but < 105%     ≥ 105%  
ABR Loans
    1.25 %     1.75 %     2.25 %     2.50 %     2.75 %
Eurodollar Loans
    2.25 %     2.75 %     3.25 %     3.50 %     3.75 %
Commitment Fee
    0.50 %     0.50 %     0.50 %     0.50 %     0.50 %

-1-



--------------------------------------------------------------------------------



 



  (b)   The definitions of “Borrowing Base” and “Borrowing Base Utilization
Percentage” in Section 1.01 of the Credit Agreement are hereby amended and
restated in their entirety to read as follows:         “Borrowing Base” means,
at any time, an amount equal to the Conforming Borrowing Base plus the
Non-Conforming Borrowing Base.         “Borrowing Base Utilization Percentage”
means, as of any day, the fraction expressed as a percentage, the numerator of
which is the sum of the Credit Exposures of the Lenders on such day, and the
denominator of which is the Conforming Borrowing Base in effect on such day.    
(c)   The definition of “Casualty Event” in Section 1.01 of the Credit Agreement
is hereby amended by deleting the word “Subsidiaries” and inserting in place
thereof the phrase “Restricted Subsidiaries”.     (d)   The definition of “Debt”
in Section 1.01 of the Credit Agreement is hereby amended by adding the phrase
“(other than the Lien permitted by Section 9.03(h))“immediately following the
word “Lien” in subsection (f) thereof.     (e)   The definition of “Material
Adverse Effect” in Section 1.01 of the Credit Agreement is hereby amended by
deleting the word “Subsidiaries” and inserting in place thereof the phrase
“Restricted Subsidiaries”.     (f)   The definition of “Material Indebtedness”
in Section 1.01 of the Credit Agreement is hereby amended by (i) deleting the
word “Subsidiaries” and inserting in place thereof the phrase “Restricted
Subsidiaries” and (ii) deleting both occurrences of the word “Subsidiary” and
inserting in place thereof the phrase “Restricted Subsidiary”.     (g)   The
definition of “Obligations” in Section 1.01 of the Credit Agreement is hereby
amended by deleting the word “Subsidiary” from clause (iii) and inserting in
place thereof the phrase “Restricted Subisidiary”.     (h)   The definition of
“Subsidiary” is hereby amended to add the following new sentence at the end of
such definition:         “Notwithstanding the foregoing, for the purposes of
ARTICLE IX, Unrestricted Subsidiaries shall not be considered “Subsidiaries” and
the covenants contained in ARTICLE IX shall not apply to Unrestricted
Subsidiaries.”

-2-



--------------------------------------------------------------------------------



 



  (i)   Section 1.01 of the Credit Agreement is hereby amended to add the
following new definitions in proper alphabetical order:         “Conforming
Borrowing Base” means, at any time, an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 8.13(c) or Section 9.11.         “Eagle Acquisition” mean
the acquisition of the Eagle Properties pursuant to the terms and conditions of
the Eagle Acquisition Agreement.         “Eagle Acquisition Agreement” means
that certain Purchase and Sale Agreement dated August 4, 2011, by and among
Eagle Operating, Inc., as seller, and Williston Hunter ND, LLC, as buyer, and
for the limited purposes therein, the Borrower, as amended from time to time
with the prior written consent of the Administrative Agent not to be
unreasonably withheld.         “Eagle Acquisition Closing Date” means the date
on which the Eagle Acquisition is consummated and the conditions set forth on
Schedule 1.01B are satisfied.         “Eagle Properties” means those certain oil
and gas properties located in North Dakota that are the subject of the Eagle
Acquisition.         “Second Amendment Effective Date” means August 15, 2011.  
      “Non-Conforming Borrowing Base” means an amount included in the Borrowing
Base from and after the Second Amendment Effective Date until the May 1, 2012
Scheduled Redetermination Date equal to the amounts set forth in
Section 2.07(a)(iii).

     3. Amendment to Section 2.07(a). Section 2.07(a) of the Credit Agreement is
hereby amended to add the following new paragraph (iii) at the end of said
paragraph (a):

    “(iii) Upon the Second Amendment Effective Date, the Conforming Borrowing
Base shall be equal to $180,000,000 and the Non-Conforming Borrowing Base shall
be equal to $0. Notwithstanding the foregoing, if the Borrower enters into Swap
Agreements in the amounts set forth on Schedule 2.07(a)(ii) or in amounts for
equivalent or greater value, as determined by the Administrative Agent in its
reasonable discretion, the Conforming Borrowing Base shall be increased to
$187,500,000. In the event the Borrower consummates the Eagle Acquisition, then,
upon the Eagle Acquisition Closing Date, the Conforming Borrowing Base shall be
equal to $210,000,000 and the Non-Conforming

-3-



--------------------------------------------------------------------------------



 



    Borrowing Base shall be equal to $20,000,000. The Non-Conforming Borrowing
Base shall remain at $20,000,000 until the May 1, 2012 Scheduled Redetermination
Date; provided that any increases in the Conforming Borrowing Base after the
Eagle Acquisition Closing Date shall reduce the Non-Conforming Borrowing Base on
a dollar-for-dollar basis. Notwithstanding anything to the contrary contained
herein, the Non-Conforming Borrowing Base shall never be greater than 10% of the
Conforming Borrowing Base and shall be automatically and permanently decreased
to $0 on the May 1, 2012 Scheduled Redetermination Date. The Non-Conforming
Borrowing Base shall not be subject to Scheduled Redeterminations or Interim
Redeterminations but has been established by the Administrative Agent and the
Lenders at their sole discretion at the amounts set forth above.”

     4. Amendment to Section 3.04(c). Section 3.04(c) of the Credit Agreement is
hereby amended to add the following new subsection (vi) at the end of said
Section:

    “(vi) Notwithstanding anything to the contrary contained herein, no
prepayments shall be due in connection with any reduction of the Non-Conforming
Borrowing Base pursuant to the terms of Section 2.07(a)(iii).”

     5. Amendment to Section 7.04. Section 7.04 of the Credit Agreement is
hereby amended by (a) deleting the word “Subsidiaries” from clause (b) thereof
and inserting in place thereof the phrase “Restricted Subsidiaries” and
(b) deleting the word “Subsidiary” from clause (c) thereof and inserting in
place thereof the phrase “Restricted Subsidiary”.
     6. Amendment to Section 7.20. Section 7.20 of the Credit Agreement is
hereby amended by deleting the word “Subsidiary” and inserting in place thereof
the phrase “Restricted Subsidiary”.
     7. Amendment to Section 7.22. Section 7.22 of the Credit Agreement is
hereby amended by (a) deleting the word “Subsidiaries” and inserting in place
thereof the phrase “Restricted Subsidiaries” and (b) deleting both occurrences
of the word “Subsidiary” and inserting in place thereof the phrase “Restricted
Subsidiary”.
     8. Amendment to Section 8.01(d). Section 8.01(d) of the Credit Agreement is
hereby amended by deleting the word “Subsidiary” and inserting in place thereof
the phrase “Restricted Subsidiary”.
     9. Amendment to Article VIII. Article VIII of the Credit Agreement is
hereby amended to add the following new Section 8.17 at the end of said Article:

    “Section 8.17. Additional Swap Covenant. Within ten (10) Business Days after
the Eagle Acquisition Closing Date, the Borrower shall enter into Swap
Agreements in the amounts set

-4-



--------------------------------------------------------------------------------



 



    forth on Schedule 8.17 or in amounts for equivalent or greater value, as
determined by the Administrative Agent in its reasonable discretion.”

     10. Amendment to Section 9.02. Section 9.02 of the Credit Agreement is
hereby amended to restate in its entirety clause (f) thereof as follows:

    “(f) intercompany Debt between the Borrower and any Restricted Subsidiary or
between Restricted Subsidiaries to the extent permitted by Sections 9.05(g), (q)
or (s);”.

     11. Amendment to Section 9.03. Section 9.03 of the Credit Agreement is
hereby amended to restate in their entirety clauses (f) and (g) thereof as
follows and add the following new clause (h) at the end of said Section:

    “(f) Liens in favor of Lenders securing Debt permitted by Section 9.02(i);  
  (g) Liens on the assets of Unrestricted Subsidiaries securing Debt permitted
under Sections 9.02(j) and (m); and     (h) a Lien on the Equity Interests in
Eureka Hunter securing Debt of Eureka Hunter.”

     12. Amendment to Section 9.04 of the Credit Agreement. Section 9.04 of the
Credit Agreement is hereby amended by deleting clauses (b), (c) and (d) and
inserting in place thereof the following clauses (b), (c), (d) and (e), as
follows:

    “(b) the Borrower may (i) declare and pay dividends in respect of its Equity
Interests so long as such dividends (A) are in the form of the issuance of stock
(common or preferred), warrants, options or other rights or interests and (B) do
not include cash or other Property of the Borrower not specified in the
foregoing clause (A), and (ii) may pay cash in lieu of fractional shares in
connection with any stock splits or reverse stock splits of the Borrower’s
Equity Interests, up to a maximum of $500,000 during the term of this Agreement;
      “(c) without limiting the dividends permitted by Section 9.04(b), the
Borrower may declare and pay cash dividends on its Series C and Series D
preferred stock permitted hereunder, so long as (i) no Event of Default exists
at the time of, or is caused by, such payment, (ii) after giving effect to such
payment, availability under the Borrowing Base is equal to or greater than the
greater of (x) five percent (5%) of the Borrowing Base then in effect and (y)
$5,000,000, and (iii) such dividends do not exceed $20,000,000 in any calendar
year;       “(d) without limiting the dividends permitted by Section 9.04(b),
the Borrower may (i) issue Series D preferred stock in exchange for outstanding
Series C preferred stock (and pay cash in lieu of fractional shares in
connection with such exchange), (ii) redeem its Series C preferred stock with
the proceeds of an equity

-5-



--------------------------------------------------------------------------------



 



    issuance by the Borrower, (iii) redeem its Series D preferred stock with the
proceeds of an equity issuance by the Borrower and (iv) issue common stock in
exchange for outstanding Series C and Series D preferred stock (and pay cash in
lieu of fractional shares in connection with such exchange); and       “(e) the
Borrower may (i) so long as no Event of Default is occurring, make payments to
directors, officers, members of management, employees or consultants of the
Borrower or any Subsidiary (or their transferees, estates or beneficiaries under
their estates) upon their death, disability, retirement, severance or
termination of employment or service for the acquisition by the Borrower from
such Persons of Equity Interests in the Borrower, provided that the aggregate
cash consideration paid for all such payments shall not exceed $500,000 in any
calendar year, and (ii) make cashless repurchases of securities that are deemed
to occur upon the exercise or vesting of options, rights or shares of stock held
by directors, officers, members of management, employees or consultants of the
Borrower or any Subsidiary to the extent such securities represent a portion of
the exercise price of or withholding taxes attributable to such options, rights
or shares.”

     13. Amendments to Section 9.05.

  (a)   Section 9.05 of the Credit Agreement is hereby amended to restate in
their entirety clauses (o) and (p) thereof as follows:         “(o) reserved;  
      (p) Investments by the Borrower or any Restricted Subsidiaries in
Unrestricted Subsidiaries (other than Eureka Hunter or Eureka Hunter Pipeline
Partners), not to exceed $2,000,000 in the aggregate at any time outstanding;”.
    (b)   Section 9.05(q) of the Credit Agreement is hereby amended by
(a) inserting immediately after the first instance of the phrase “natural gas
processing plants” the following parenthetical: “(including the financing of the
foregoing)”, (b) inserting immediately after the second instance of the phrase
“natural gas processing plants” the following parenthetical: “(including the
costs, expenses, fees or other amounts related to the financing of the
foregoing)” and (c) inserting immediately after the phrase “net cash proceeds”
the phrase “or such payment is made in the form of the issuance of stock”.

     14. Amendments to Section 9.11.

  (a)   Section 9.11(d) of the Credit Agreement is hereby amended to restate in
its entirety clause (3) thereof as follows:         “(3) if such sale or other
disposition of Oil and Gas Property or Restricted Subsidiary owning Oil and Gas
Properties included in the most recently delivered Reserve Report during any
period

-6-



--------------------------------------------------------------------------------



 



      between two successive Scheduled Redetermination Dates has a fair market
value in excess of 5% of the Borrowing Base then in effect, as determined by the
Required Lenders, individually or in the aggregate, the Conforming Borrowing
Base shall be reduced, effective immediately upon such sale or disposition, by
an amount equal to the present value, if any, assigned such Property in the most
recently delivered Reserve Report and”.

  (b)   Section 9.11 of the Credit Agreement is hereby further amended to
restate in its entirety clause (f) thereof as follows and add the following new
clause (g) at the end of said Section:         “(f) sales, transfers and
dispositions to the Borrower or a Restricted Subsidiary; and         (g) the
transfer by Triad Hunter, LLC of the Equity Interests in Eureka Hunter to an
Unrestricted Subsidiary.”

     15. Amendment to Section 9.16. Section 9.16 is hereby amended to add the
following new clause (g) at the end of said Section:

    “or (g) the agreement creating the Lien described in Section 9.03(h).”

     16. Amendment to Section 9.18(a). Section 9.18(a) of the Credit Agreement
is hereby amended to restate in its entirety clause (iii) thereof as follows:

      “(iii) Swap Agreements with respect to which Debt is allowed pursuant to
Section 9.02.”

     17. Amendments to Section 10.01.

  (a)   Section 10.01 of the Credit Agreement is hereby amended to restate in
its entirety subsection (d) thereof as follows:         “(d) the Borrower or any
Restricted Subsidiary shall fail to observe or perform any covenant, condition
or agreement contained in Section 8.01(h), Section 8.01(l), Section 8.02,
Section 8.03, Section 8.12, Section 8.15, Section 8.17 or in ARTICLE IX (other
than Section 9.02, Section 9.03 and Section 9.18).”     (b)   Section 10.01(f)
of the Credit Agreement is hereby amended by deleting the word “Subsidiary” and
inserting in place thereof the phrase “Restricted Subsidiary”.     (c)  
Section 10.01(g) of the Credit Agreement is hereby amended by deleting the word
“Subsidiary” and inserting in place thereof the phrase “Restricted Subsidiary”.

-7-



--------------------------------------------------------------------------------



 



  (d)   Section 10.01(h) of the Credit Agreement is hereby amended by deleting
both occurrences of the word “Subsidiary” and inserting in place thereof the
phrase “Restricted Subsidiary”.     (e)   Section 10.01(i) of the Credit
Agreement is hereby amended by deleting both occurrences of the word
“Subsidiary” and inserting in place thereof the phrase “Restricted Subsidiary”.
    (f)   Section 10.01(j) of the Credit Agreement is hereby amended by deleting
the word “Subsidiary” and inserting in place thereof the phrase “Restricted
Subsidiary”.     (g)   Section 10.01(h) of the Credit Agreement is hereby
amended by deleting both occurrences of the word “Subsidiary” and inserting in
place thereof the phrase “Restricted Subsidiary”.

     18. Amendment to Section 12.08. Section 12.08 of the Credit Agreement is
hereby amended by (a) deleting the second parenthetical of such Section and
inserting in place thereof the parenthetical “(of whatsoever kind, including,
without limitation, Swap Agreements with the Borrower or any Restricted
Subsidiary)” and (b) deleting both occurrences of the word “Subsidiary” and
inserting in place thereof the phrase “Restricted Subsidiary”.
     19. Amendment to Section 12.14. Section 12.14 of the Credit Agreement is
hereby amended by deleting both occurrences of the word “Subsidiaries” and
inserting in place thereof the phrase “Restricted Subsidiaries”.
     20. Amendment to Credit Agreement. From and after the Second Amendment
Effective Date, all references to the Borrowing Base in Sections 2.07, 5.04(b),
8.12, 8.13(c), 8.14, 10.02 and 12.02 shall be deemed to be references to the
Conforming Borrowing Base.
     21. Amendment to Credit Agreement. The Credit Agreement is hereby amended
to (a) delete Annex I in its entirety and insert in place thereof Annex I in the
form attached hereto, (b) redesignate Schedule 1.01 as Schedule 1.01A and
(c) add thereto Schedule 1.01B and Schedule 8.17 in the forms attached hereto.
     22. Acknowledgement and Agreement of Borrower. Borrower acknowledges and
agrees that (a) the Borrowing Base redetermination effected in connection with
this Amendment takes the place of the November 1, 2011 Scheduled Redetermination
and (b) there shall be no Scheduled Redetermination on November 1, 2011.
     23. Partial Release; Consent to Transfer.

  (a)   The Administrative Agent, on behalf of itself and the Lenders, hereby
releases the Equity Interests of Eureka Hunter and the assets described on
Exhibit A attached hereto (collectively, the “Released Property”) and does
hereby agree that any liens, rights or security interests in the Released
Property granted to the Administrative Agent or the Lenders in the Security
Agreement or any Mortgage are hereby waived, discharged and released in their
entirety. This release is a partial release only, limited solely to the security
interest in the Released Property

-8-



--------------------------------------------------------------------------------



 



      granted in the Security Agreement and the Mortgages and does not affect or
impair in any manner any of the other collateral described therein.
Notwithstanding the foregoing, in the event that the contemplated financing to
Eureka Hunter does not close, the Borrower hereby covenants to grant to the
Administrative Agent for the benefit of the Lenders a security interest in the
Equity Interests of Eureka Hunter and execute such documents as the
Administrative Agent may request to evidence the granting of such security
interest to the Administrative Agent.

  (b)   The Administrative Agent and the Lenders hereby consent to the transfer
(free and clear of any Liens) by Triad Hunter, LLC, Magnum Hunter Production
Inc., and the Borrower to Eureka Hunter of the assets described on Exhibit A
attached hereto. The Administrative Agent and the Lenders hereby waive
Section 9.13 of the Credit Agreement, to the extent necessary (1) to effectuate
the transfers, sales or other dispositions of assets described on Exhibit A and
(2) to enter into and perform (i) the Non-Recourse Pledge Agreement, to be
entered into in August of 2011, by Triad Hunter, LLC, in favor of SunTrust Bank,
as administrative agent, (ii) the Second Lien Non-Recourse Pledge Agreement, to
be entered into in August of 2011, by Triad Hunter, LLC, in favor of US Bank,
National Association, as collateral agent, (iii) Gas Gathering Services
Agreement, to be entered into in August of 2011, between Triad Hunter, LLC, and
Eureka Hunter Partners, LLC, and (iv) such other related or similar documents
(including amendments, supplements or other modifications to the foregoing) as
may be deemed appropriate by the Borrower or Eureka Hunter, acting reasonably.

     24. Ratification. The Borrower and Guarantors hereby ratify all of their
respective Obligations under the Credit Agreement and each of the Loan Documents
to which it is a party, and agrees and acknowledges that the Credit Agreement
and each of the Loan Documents to which it is a party are and shall continue to
be in full force and effect as amended and modified by this Amendment. Nothing
in this Amendment extinguishes, novates or releases any right, claim, lien,
security interest or entitlement of any of the Lenders or the Administrative
Agent created by or contained in any of such documents nor is the Borrower nor
any Guarantor released from any covenant, warranty or obligation created by or
contained herein or therein.
     25. Representations and Warranties. The Borrower and Guarantors hereby
represent and warrant to the Administrative Agent and the Lenders that (a) this
Amendment has been duly executed and delivered on behalf of the Borrower and
Guarantors, (b) this Amendment constitutes a valid and legally binding agreement
enforceable against the Borrower and Guarantors in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, (c) the representations and warranties
contained in the Credit Agreement and the Loan Documents are true and correct on
and as of the date hereof in all material respects as though made as of the date
hereof, (d) no Default or Event of Default exists under the Credit Agreement or
under any Loan Document and (e) the execution, delivery and performance of this
Amendment has been duly authorized by the Borrower and Guarantors.

-9-



--------------------------------------------------------------------------------



 



       26. Conditions to Effectiveness. This Amendment shall be effective on the
Second Amendment Effective Date upon satisfaction of the following conditions:

  (a)   the Borrower, the Guarantors and each of the Lenders shall have executed
and delivered to the Administrative Agent counterparts of this Amendment;    
(b)   the Borrower shall have paid to the Administrative Agent and the Lenders
all fees and expenses that are due in connection with this Amendment, including
those amounts set forth in that certain letter dated June 27, 2011 between the
Administrative Agent, BMO Capital Markets and the Borrower and any billed fees
and disbursements of Andrews Kurth LLP;     (c)   the receipt by the
Administrative Agent of an officer’s certificate executed by the Borrower,
substantially in the form attached hereto as Exhibit B; and     (d)   the
receipt by the Administrative Agent of, in form and substance satisfactory to
it, all items required by Section 8.16 of the Credit Agreement in regard to the
designation of Williston Hunter ND, LLC as a Restricted Subsidiary.

       27. New Lenders.

  (a)   By its execution of this Amendment, each New Lender shall become a party
to the Credit Agreement as of the Second Amendment Effective Date and shall have
all the rights and obligations, severally and not jointly, of a “Lender” under
the Credit Agreement and the other Loan Documents as if each were an original
signatory thereto, and shall agree, and does hereby agree, severally and not
jointly, to be bound by the terms and conditions set forth in the Credit
Agreement and the other Loan Documents to which the Lenders are a party, in each
case, as if each were an original signatory thereto.     (b)   Each New Lender,
severally and not jointly, (i) confirms that it has received a copy of the
Credit Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment and the Credit Agreement; (ii) agrees that it has independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Amendment and the Credit Agreement (and that it
will, independently and without reliance upon the Administrative Agent, the
Issuing Bank or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement); (iii) represents and
warrants that (A) its name set forth herein is its legal name, (B) it has the
full power and authority and the legal right to make, deliver and perform, and
has taken all necessary action, to authorize the execution, delivery and
performance of this Amendment, and any and all other documents delivered by it
in connection herewith and to fulfill its obligations under, and to consummate
the transactions contemplated by, this Amendment, the Credit Agreement and the
other Loan

-10-



--------------------------------------------------------------------------------



 



      Documents, (C) no consent or authorization of, filing with, or other act
by or in respect of any Governmental Authority, is required in connection
herewith or therewith, and (D) this Amendment constitutes its legal, valid and
binding obligation; (iv) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to the Administrative Agent
by the terms thereof, together with such powers and discretion as are reasonably
incidental thereto; (v) appoints and authorizes the Issuing Bank to take such
action as letter of credit issuing bank on its behalf and to exercise such
powers and discretion under the Loan Documents as are delegated to the Issuing
Bank by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (vi) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (vii) represents
and warrants that under applicable Laws no tax will be required to be withheld
by the Administrative Agent or the Borrower with respect to any payments to be
made to such New Lender hereunder or under any Loan Document, and no tax forms
described in Section 5.03(a) of the Credit Agreement are required to be
delivered by such New Lender (or if required, such tax forms have been delivered
to the Administrative Agent as required under Section 5.03(a) of the Credit
Agreement).

  (c)   Each New Lender hereby advises each other party hereto that its
respective address for notices and its respective Lending Office shall be as set
forth below its name on its signature page attached hereto.     (d)   Assignment
and Reallocation of Commitments, Etc. On the Second Amendment Effective Date,
each of the Lenders that was a Lender prior to the date Second Amendment
Effective Date (each, an “Existing Lender”) hereby sells, assigns, transfers and
conveys to the New Lenders, and each of the New Lenders hereto hereby purchases
and accepts, so much of the aggregate commitments under, and loans and
participations in letters of credit outstanding under, the Credit Agreement such
that, immediately after giving effect to the effectiveness of this Amendment,
the Applicable Percentage of each Lender to the Credit Agreement and the portion
of the relevant Commitment of each Lender, shall be as set forth on Annex I, as
amended hereby (it being understood that if any Letters of Credit are
outstanding under the Credit Agreement as of the Second Amendment Effective
Date, then each of the New Lenders shall have purchased and accepted from the
Existing Lenders, a participation in such outstanding Letters of Credit based on
its respective Applicable Percentage). The foregoing assignments, transfers and
conveyances are without recourse to any Existing Lender and without any
warranties whatsoever by the Administrative Agent, the Issuing Bank or any
Existing Lender as to title, enforceability, collectability, documentation or
freedom from liens or encumbrances, in whole or in part, other than that the
warranty of any such Existing Lender that it has not previously sold,
transferred, conveyed or encumbered such interests. The Existing Lenders and the
Lenders shall, if appropriate, make all appropriate adjustments in payments
under the Credit Agreement and the other Loan Documents thereunder for periods
prior to

-11-



--------------------------------------------------------------------------------



 



      the adjustment date among themselves, but in no event shall any such
adjustment of Eurodollar Loans (a) constitute a payment or prepayment of all or
a portion of any Eurodollar Loans or (b) entitle any Lender to any reimbursement
under Section 5.02 of the Credit Agreement.

     28. Counterparts. This Amendment may be signed in any number of
counterparts, which may be delivered in original, electronic or facsimile form
each of which shall be construed as an original, but all of which together shall
constitute one and the same instrument.
     29. Governing Law. This Amendment, all Notes, the other Loan Documents and
all other documents executed in connection herewith shall be deemed to be
contracts and agreements under the laws of the State of New York and of the
United States of America and for all purposes shall be construed in accordance
with, and governed by, the laws of New York and of the United States.
     30. Final Agreement of the Parties. Any previous agreement among the
parties with respect to the subject matter hereof is superseded by the Credit
Agreement, as amended by this Amendment. Nothing in this Amendment, express or
implied is intended to confer upon any party other than the parties hereto any
rights, remedies, obligations or liabilities under or by reason of this
Amendment.
[Signature Pages Follow]

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the Second
Amendment Effective Date.

            BORROWER:

MAGNUM HUNTER RESOURCES
CORPORATION, a Delaware corporation
      By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Chief Financial
Officer        GUARANTORS:

PRC WILLISTON, LLC,
a Delaware limited liability company
      By:   Magnum Hunter Resources Corporation,
its sole member  

        By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Chief
Financial Officer   

            MAGNUM HUNTER RESOURCES LP,
a Delaware limited partnership         By:   Magnum Hunter Resources GP, LLC,
its general partner

            By:   Magnum Hunter Resources Corporation,
its sole member

        By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Chief
Financial Officer     

Signature Page to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            MAGNUM HUNTER RESOURCES GP, LLC,
a Delaware limited liability company
      By:   Magnum Hunter Resources Corporation,
its sole member    

  By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Chief Financial
Officer   

            TRIAD HUNTER, LLC,
a Delaware limited liability company
      By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Vice President 
      EAGLE FORD HUNTER, INC.,
a Colorado corporation
      By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Secretary     
  MAGNUM HUNTER PRODUCTION INC.,
a Kentucky corporation
      By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Chief Financial
Officer        NGAS HUNTER, LLC
      By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Vice President
and Treasurer     

Signature Page to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            MHR CALLCO CORPORATION,
a corporation existing under the laws of the
Province of Alberta
      By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Vice President 
      MHR EXCHANGECO CORPORATION,
a corporation existing under the laws of the
Province of Alberta
      By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Vice President 
      WILLISTON HUNTER CANADA, INC.,
a corporation existing under the laws of the Province
of Alberta
      By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Executive Vice
President and
Chief Financial Officer        WILLISTON HUNTER INC.,
a Delaware corporation
      By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Executive Vice
President and
Chief Financial Officer     

Signature Page to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            WILLISTON HUNTER ND, LLC,
a Delaware limited liability company
      By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Vice President
and Treasurer     

Signature Page to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT AND LENDER:

BANK OF MONTREAL
      By:   /s/ Gumaro Tijerina         Gumaro Tijerina        Director     

Signature Page to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDER:

CAPITAL ONE, N.A.
      By:   /s/ Nancy M. Mak         Nancy M. Mak        Vice President     

Signature Page to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDER:

AMEGY BANK NATIONAL ASSOCIATION
      By:   /s/ Mark Serice         Mark Serice        Senior Vice President   
 

Signature Page to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDER:

KEYBANK NATIONAL ASSOCIATION
      By:   /s/ David Morris         David Morris        Vice President     

Signature Page to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDER:

UBS LOAN FINANCE LLC
      By:   /s/ Irja R. Otsa         Irja R. Otsa        Associate Director     
        By:   /s/ Mary E. Evans         Mary E. Evans        Associate Director 
   

Signature Page to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDER:

CITIBANK, N.A.
      By:   /s/ Angela McCracken         Angela McCracken        Vice President 
   

Signature Page to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDER:

DEUTSCHE BANK TRUST COMPANY AMERICAS
      By:   /s/ Michael Getz         Michael Getz        Vice President         
    By:   /s/ Carin Keegan         Carin Keegan        Director     

Signature Page to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDER:

UNION BANK, N.A.
      By:   /s/ Paul E. Cornell         Paul E. Cornell        Senior Vice
President     

Signature Page to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDER:

CREDIT SUISSE AG, Cayman Islands Branch
      By:   /s/ Nupur Kumar         Nupur Kumar        Vice President           
  By:   /s/ Rahul Parmar         Rahul Parmar        Associate     

Signature Page to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDER:


GOLDMAN SACHS BANK USA
      By:   /s/ Mark Walton         Mark Walton        Vice President     

            Address for Notices:
                  Attention:         Telecopy No.     

Signature Page to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS

          Name of Lender   Applicable Percentage   Maximum Credit Amount
Bank of Montreal
  13.60%   $ 34,000,000
 
       
Capital One, N.A.
  11.80%   $ 29,500,000
 
       
Amegy Bank National Association
  10.00%   $ 25,000,000
 
       
KeyBank National Association
  10.00%   $ 25,000,000
 
       
UBS Loan Finance LLC
  10.00%   $ 25,000,000
 
       
Citibank, N.A.
  10.00%   $ 25,000,000
 
       
Deutsche Bank Trust Company Americas
  10.00%   $ 25,000,000
 
       
Union Bank, N.A.
  10.00%   $ 25,000,000
 
       
Credit Suisse AG
  8.10%   $ 20,250,000
 
       
Goldman Sachs Bank USA
  6.50%   $ 16,250,000        
TOTAL
  100.000000000%   $ 250,000,000.00

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01B
CONDITIONS PRECEDENT TO THE EAGLE ACQUISITION CLOSING DATE
     1. The Eagle Acquisition shall be consummated on or before August 31, 2011,
substantially consistent with the terms and conditions of the Eagle Acquisition
Agreement, without waiver or amendment of any material terms thereof not
otherwise approved by the Administrative Agent.
     2. The Administrative Agent shall have received a duly executed copy of the
Eagle Acquisition Agreement, the terms and conditions of which shall be
reasonably acceptable to the Administrative Agent.
     3. The Administrative Agent shall be reasonably satisfied with the title
to, and the environmental condition of, the Eagle Properties.
     4. The Borrower (or the applicable Restricted Subsidiary) shall have
executed and delivered to the Administrative Agent Mortgages covering the Eagle
Properties, in form and substance satisfactory to the Administrative Agent.
     5. The Borrower and the Restricted Subsidiaries shall have a positive
working capital balance (inclusive of unused Commitments).
     6. The Borrower and the Restricted Subsidiaries shall have a minimum
liquidity of not less than $15,000,000; “liquidity” as used herein shall mean
the sum of all cash, cash equivalents and availability under the Borrowing Base.
     7. The Borrower shall have entered into Swap Agreements in the amounts set
forth on Schedule 2.07(a)(ii) or in amounts for greater or equivalent value, as
determined by the Administrative Agent in its reasonable discretion.
Schedule 1.01B

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.17
SWAP AGREEMENT REQUIREMENTS
(Post Eagle Acquisition Closing Date)

                                  Year   2011     2012     2013     2014  
Bbls
    27,000       182,500       228,125       200,750  
Minimum Hedge Price
  $ 90.00     $ 90.00     $ 90.00     $ 90.00  

Schedule 8.17

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF ASSETS
[to be provided by Borrower]
Exhibit A

 



--------------------------------------------------------------------------------



 



EXHIBIT B
OFFICER’S CERTIFICATE
The undersigned hereby certifies that he is the Chief Financial Officer of
Magnum Hunter Resources Corporation, a Delaware corporation (the “Borrower”) and
that as such he is authorized to execute this certificate on behalf of the
Borrower. With reference to the Second Amended and Restated Credit Agreement,
dated as of April 13, 2011 (as amended, the “Credit Agreement”; capitalized
terms used herein have the same meanings given to such terms in the Credit
Agreement), among the Borrower, the lenders party thereto, Bank of Montreal, as
Administrative Agent, Capital One, N.A., as Syndication Agent, the undersigned,
on behalf of the Borrower, hereby makes the following designations and
certifications:

  (a)   Williston Hunter ND, LLC (“Williston Hunter”) is hereby designated as a
Restricted Subsidiary.     (b)   The designation of Williston Hunter as a
Restricted Subsidiary is in compliance with the terms of the definition of
“Unrestricted Subsidiary” contained in the Credit Agreement.     (c)  
Immediately after giving effect to such designation, no Default shall have
occurred and be continuing.

      EXECUTED AND DELIVERED this _____ day of August, 2011.

            MAGNUM HUNTER RESOURCES
CORPORATION,
a Delaware corporation
      By:           Ronald D. Ormand        Executive Vice President and Chief
Financial Officer     

Exhibit A

 